DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poddar et al. (U.S. Patent No. 7,101,620).
Regarding to claim 1, Poddar teaches a discrete piece forming device comprising:
a modified part forming unit (Fig. 2E, element 221) which forms a modified part in a work having a pre-pasted adhesive sheet (Fig. 2E, element 207) containing a swell grain that is swollen by  the application of predetermined energy (Fig. 2E, column 3, lines 60-63; column 5, lines 55-56, column 6, lines 1-3), to form, in the work, a predefined 
a dividing unit  (Fig. 2E, element 210) which divides the work into pieces by forming, in the work, a crack starting from the modified part by applying external force to the work, to form a discrete piece (Fig. 2E, column 6, lines 6-10), wherein the dividing unit applies the energy to part of the adhesive sheet to swell the swell grain contained in an adhesive sheet part to which the energy has been applied (Figs. 2D-2F, column 5, lines 62-64), thereby displacing the predefined discrete piece area pasted on the adhesive sheet part to form the discrete piece (Figs. 2D-2F, displacing the predefined discrete piece area pasted on the adhesive sheet part to form the discrete piece).
Regarding to claim 13, Poddar teaches a discrete piece forming device comprising:
a dividing unit (Fig. 2E, element 210) which divides a work into pieces by forming a crack in the work, to form a discrete piece (Fig. 2E), the work having a pre-pasted adhesive sheet (Fig. 2E, element 207) containing a swell grain that swells by the application of predetermined energy and having a modified part and a predefined discrete piece area surrounded by the modified part or surrounded by the modified part and an outer edge of the work (Fig. 2E, column 3, lines 60-63; column 5, lines 55-56, column 6, lines 1-3), and the crack being formed with the modified part serving as a starting point by the application of external force to the work (Fig. 2D-Fig. 2F), wherein the dividing unit applies the energy to part of the adhesive sheet to swell the swell grain contained in an adhesive sheet part to which the energy has been applied (Fig. 2F), thereby displacing the predefined discrete piece area pasted on the adhesive sheet part to form the discrete piece (Figs. 2D-2F, displacing the predefined discrete piece area pasted on the adhesive sheet part to form the discrete piece
Regarding to claim 25, Poddar teaches a discrete piece forming method comprising:
a modified part forming step of forming a modified part in a work having a pre-pasted adhesive sheet (Fig. 2E, element 207) containing a swell grain that is swollen by the application of predetermined energy (Fig. 2E, column 3, lines 60-63; column 5, lines 55-56, column 6, lines 1-3), to form, in the work, a predefined discrete piece area surrounded by the modified part or surrounded by the modified part and an outer edge of the work (Fig. 2E); and
a dividing step of dividing the work into pieces by forming, in the work, a crack starting from the modified part by applying external force to the work, to form a discrete piece (Fig. 2E, column 6, lines 6-10), wherein the dividing step includes applying the energy to part of the adhesive sheet to swell the swell grain contained in an adhesive sheet part to which the energy has been applied (Figs. 2D-2F, column 5, lines 62-64), thereby displacing the predefined discrete piece area pasted on the adhesive sheet part to form the discrete piece (Figs. 2D-2F, displacing the predefined discrete piece area pasted on the adhesive sheet part to form the discrete piece).
Regarding to claim 26, Poddar teaches a discrete piece forming method comprising,
a dividing step of dividing a work by forming a crack in the work, to form a discrete piece (Fig. 2E), the work having a pre-pasted adhesive sheet (Fig. 2E, element 207) containing a swell grain that swells by the application of external force and having a modified part and a predefined discrete piece area surrounded by the modified part or surrounded by the modified part and an outer edge of the work (Fig. 2E, column 3, lines 60-63; column 5, lines 55-56, column 6, lines 1-3), and the crack being formed with the modified part serving as a starting point by the application of external force to the work (Fig. 2D-Fig. 2F), wherein the dividing step displacing the predefined discrete piece area pasted on the adhesive sheet part to form the discrete piece).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Poddar et al. (U.S. Patent No. 7,101,620), as applied to claim 1 above, in view of Yoshikawa et al. (U.S. Patent No. 7,446,022).
Regarding to claim 2, Poddar is silent as to a moving unit which relatively moves the work and the dividing unit. Yoshikawa disclose a moving unit which relatively moves the work and the dividing unit (Fig. 7, Fig. 10-11; column 6, lines 13-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Poddar in view of Yoshikawa to configure a moving unit which relatively moves the work and the dividing unit in order to obtain singulation cuts at different locations in the substrate.
Regarding to claim 3, Poddar as modified discloses the modified part includes a first modified part extending along a first direction and a second modified part extending along a second direction intersecting with the first direction (singulation cuts performed along the rows (first direction) and the columns (second direction), modified part 207 is on entire wafer, thus the modified part includes a first modified part extending along a first direction and a second modified part extending along a second direction intersecting with the first direction), wherein the dividing unit is capable of forming a line-shape application area in which an application area of the energy extends in a predetermined direction, at a position to which the energy is applied, and wherein the moving unit moves the line-shaped application area to make the line-shaped application area parallel to the first direction, and further moves the line-shaped application area to make the line-shaped application area parallel to the second direction (Poddar, Fig. 2E; Yoshikawa, Fig. 7).
Regarding to claim 5, Poddar is silent as to a displacement inhibiting unit which inhibits the displacement of part, of the work, that has not yet been displaced by the dividing unit. Yoshikawa disclose a chuck table constituted to suction-hold a workpiece (column 4, lines 14-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Poddar in view of Yoshikawa to configure a chuck table, as a displacement inhibiting unit, constituted to suction-hold the work piece in order to secure the work piece during processing on the work piece. As being modified, the displacement inhibiting unit inhibits the displacement of part of the work that has not yet been displaced by the dividing unit.
Regarding to claim 7, Poddar is silent as to a displacement inhibiting unit which inhibits the displacement of part, of the work, that has not yet been displaced by the dividing unit. Yoshikawa disclose a chuck table constituted to suction-hold a workpiece (column 4, lines 14-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Poddar in view of Yoshikawa to configure a chuck 
Regarding to claim 8, Poddar is silent as to a displacement inhibiting unit which inhibits the displacement of part, of the work, that has not yet been displaced by the dividing unit. Yoshikawa disclose a chuck table constituted to suction-hold a workpiece (column 4, lines 14-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Poddar in view of Yoshikawa to configure a chuck table, as a displacement inhibiting unit, constituted to suction-hold the work piece in order to secure the work piece during processing on the work piece. As being modified, the displacement inhibiting unit inhibits the displacement of part of the work that has not yet been displaced by the dividing unit.
Claim 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poddar et al. (U.S. Patent No. 7,101,620), as applied to claim 13 above, in view of Yoshikawa et al. (U.S. Patent No. 7,446,022).
Regarding to claim 14, Poddar is silent as to a moving unit which relatively moves the work and the dividing unit. Yoshikawa disclose a moving unit which relatively moves the work and the dividing unit (Fig. 7, Fig. 10-11; column 6, lines 13-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Poddar in view of Yoshikawa to configure a moving unit which relatively moves the work and the dividing unit in order to obtain singulation cuts at different locations in the substrate.
Regarding to claim 15, Poddar as modified discloses the modified part includes a first modified part extending along a first direction and a second modified part extending along a second direction intersecting with the first direction (singulation cuts performed along the rows (first direction) and the columns (second direction), modified part 207 is on entire wafer, thus the modified part includes a first modified part extending along a first direction and a second modified part extending along a second direction intersecting with the first direction), wherein the dividing unit is capable of forming a line-shape application area in which an application area of the energy extends in a predetermined direction, at a position to which the energy is applied, and wherein the moving unit moves the line-shaped application area to make the line-shaped application area parallel to the first direction, and further moves the line-shaped application area to make the line-shaped application area parallel to the second direction (Poddar, Fig. 2E; Yoshikawa, Fig. 7).
Regarding to claim 17, Poddar is silent as to a displacement inhibiting unit which inhibits the displacement of part, of the work, that has not yet been displaced by the dividing unit. Yoshikawa disclose a chuck table constituted to suction-hold a workpiece (column 4, lines 14-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Poddar in view of Yoshikawa to configure a chuck table, as a displacement inhibiting unit, constituted to suction-hold the work piece in order to secure the work piece during processing on the work piece. As being modified, the displacement inhibiting unit inhibits the displacement of part of the work that has not yet been displaced by the dividing unit.
Regarding to claim 19, Poddar is silent as to a displacement inhibiting unit which inhibits the displacement of part, of the work, that has not yet been displaced by the dividing unit. 
Regarding to claim 20, Poddar is silent as to a displacement inhibiting unit which inhibits the displacement of part, of the work, that has not yet been displaced by the dividing unit. Yoshikawa disclose a chuck table constituted to suction-hold a workpiece (column 4, lines 14-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Poddar in view of Yoshikawa to configure a chuck table, as a displacement inhibiting unit, constituted to suction-hold the work piece in order to secure the work piece during processing on the work piece. As being modified, the displacement inhibiting unit inhibits the displacement of part of the work as not yet been displaced in the adhesion reducing step.
Allowable Subject Matter
Claims 4, 6, 9-12, 16, 18, and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 4, the prior art fails to anticipate or render obvious the claimed limitations including “wherein the swell grain comprises: a first swell grain that is swollen by 
Regarding to claim 6, the prior art fails to anticipate or render obvious the claimed limitations including “the swell grain comprises a first swell grain that is swollen by first energy; and a second swell grain that is swollen by second energy, and wherein the dividing unit comprises: a first dividing unit that applies the first energy; and a second dividing unit that applies the second energy” in combination with the limitations recited in claim 1 and claim 2.
Regarding to claim 11, the prior art fails to anticipate or render obvious the claimed limitations including “the swell grain comprises: a first swell grain that is swollen by first energy; and a second swell grain that is swollen by second energy, and wherein the dividing unit comprises: a first dividing unit that applies the first energy; and a second dividing unit that applies the second energy” in combination with the limitations recited in claims 1-3.
Regarding to claim 16, the prior art fails to anticipate or render obvious the claimed limitations including “the swell grain comprises: a first swell grain that is swollen by first energy; and a second swell grain that is swollen by second energy, and wherein the dividing unit comprises: a first dividing unit that applies the first energy; and a second dividing unit that applies the second energy” in combination with the limitations recited in claim 13.
Regarding to claim 18, the prior art fails to anticipate or render obvious the claimed limitations including “the swell grain comprises: a first swell grain that is swollen by first energy; and a second swell grain that is swollen by second energy, and wherein the dividing unit comprises: a first dividing unit that applies the first energy; and a second dividing unit that applies the second energy” in combination with the limitations recited in claim 13 and claim 14.
Regarding to claim 23, the prior art fails to anticipate or render obvious the claimed limitations including “the swell grain comprises: a first swell grain that is swollen by first energy; and a second swell grain that is swollen by second energy, and wherein the dividing unit comprises: a first dividing unit that applies the first energy; and a second dividing unit that applies the second energy” in combination with the limitations recited in claims 13-15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/VU A VU/Primary Examiner, Art Unit 2828